Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

It is noted that the set of claims appear to be directed to two subcombinations including claims 1-16 which are directed to a server that determines the position of a measurement device and claims 17-26 which are directed to a measurement device that collects and transmits measurements.  However, due to the unstructured claims which contemplate numerous alternative embodiments and versions, including those which are quite broad, at the instant time the separate inventions will be examined together since at this time, it would not be necessary to employ different search strategies.  However, this does not mean that in a future Office Action a restriction requirement may and will be necessary.
Claim Rejections - 35 USC § 112
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The numerous alternative limitations in each of the independent claims associated with the following language results in a lack of clarity and distinctness as to the metes and bounds of the claims.  Moreover, it leads to numerous possible combinations which may or may not be enabled by the specification.  For example, claim 1 sets forth a server determining (1) measurement times of positioning signals, or (2) a subset of positioning signal sources or (3) a combination of the measurement times and subset of sources as well as a measurement device (4) obtaining first positioning signal measurements or (5) obtaining second positioning signal measurements or (6) obtaining a combination of the first and second positioning signal measurements as well as any combination of (1) and (4)/(5)/(6) or (2) and (4)/(5)/(6) or (3) and (4)/(5)/(6).  In light of the numerous combinations of steps, the claim language fails to clearly and distinctly define the subject matter.
Claim 7 is indefinite since it is unclear whether the steps are performed at the server or the measurement device or a combination of the two.  Since the specification does not appear to disclose such step being performed in the measurement device, the scope of the claim is broader than the disclosure and thus lacks clarity.
Claim 23 is misdescriptive and indefinite since it does not clearly set forth that the information is provided to a server which is the only disclosure of such as originally filed in the specification.  The scope of the claim is broader than the disclosure and thus lacks clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 8, 9, 11, 12, 13, 16, 17, and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (2018310237).
Kumar et al disclose a method apparatus for determining a location of a measurement device 12 ([0015] and FIG. 1) comprising a server 32, exemplified in FIG. 3 and including a transceiver 66 and a processor 60, wherein the components of a system 10 can communicate with one another directly or indirectly [0016].  Additionally, there are a set of signal sources which can be used for positioning, including communication nodes 14-16, and 20-23 of different technologies [0018]. The measurement device 12, exemplified in FIGs. 2 and 7 includes an antenna 50, a transceiver 148, processor 140 and memory 142 wherein the antenna 50 may comprise multiple physical devices, e.g., with different devices for sending/receiving signals of different frequencies (e.g., in different frequency bands) [0024]. For example, separate physical devices could be used for sending/receiving signals in a licensed frequency band and receiving signals in an unlicensed frequency band.   The location server may send assistance data that the UE may use to acquire PRS signals from the nodes. The assistance data may include a search . 
Claims 1, 6, 8-9, 14, 16, 17, 21, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheynblat et al (20150119078).
Shenyblat et al disclose a method of determining a location of a measurement device 111/310 (FIGs. 1 and 5) comprising a server 115/201 (FIGs. 1 and 4) determining a set of .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6, 8-9, 14, 16, 17, 21, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy et al (20100331009).
KR 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Kumar et al or Sheynblat et al in view of Wang et al (20160349353).
Kumar et al or Sheynblat et al teach the subject matter substantially as claimed as set forth above but do not specify the termination of reporting upon reaching a desired accuracy.
Wang et al is directed to a location server for localizing a mobile device and teach the conventionality of terminating reporting when a desired accuracy is reached.  Particularly, a location module may be implemented in a location server and a node manager is configured to control whether and/or when one or more of the plurality of measurement reports are submitted from one or more of the reference nodes, in dependence on a measure of relevance to the determination of the location of one or more of the mobile devices. The node manager may be implemented in the location server. The measure of relevance may comprise determining that the location module already has a sufficient number of said measurement reports to determine the location of one of said one or more mobile devices to a desired accuracy. In this case the control by the node manager may comprise: in response to determining that the location module has the sufficient number of measurement reports, suppressing the submission of subsequent ones of said measurement reports reporting measurements of signals from said one of the mobile devices, [0010], [0016].
It would have been obvious to one having ordinary skill in the art to modify either one of Kumar et al or Shenyblat et al by the teachings of Wang et al by terminating reporting when a desired accuracy is reached in order to reduce the amount of bandwidth used in the communication network. 
Claims 7, 15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Kumar et al or Sheynblat et al in view of Lee et al (20170150315).
Kumar et al or Sheynblat et al teach the subject matter substantially as claimed as set forth above but do not specify the determination of an absolute position on the basis of relative position between two devices and the known location of one of the devices.  
Lee et al disclose performing a location determination a second device on the basis of a determined position of a first device and relative information between the first device and the second device, see [0006], [0007], [0048], [0049].
It would have been obvious to one having ordinary skill in the art to combine the teachings of either one of Kumar et al or Sheynblat et al with the teachings of Lee et al by determining the position of a second mobile device that is outside of the range of the position sources since use of a known technique to improve similar devices (methods, or products) in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moeglein et al (“An Introduction to SnapTrack Wireless-Assisted GPS Technology”) disclose a description of SnapTrack architecture that distributes the four primary functions between a location server and a wireless GPS-enabled device, exemplified in FIG. 2.  A location server (1) obtains a list of satellites in view out of the entirety of the constellation, (2) provides this to the wireless GPS-enabled device which uses such to make measurements, (3) receives the measurements from the wireless GPS-enabled device, and (4) performs a navigation solution therefrom.
Krishnamurthy et al (20100331009) disclose a method and apparatus for a wireless terminal receiving assistance data from a serving base station for use in receiving a position reference signal used to determine a time of arrival of one or more respective position reference signals from the plurality of base stations relative to a time reference, wherein the assistance data 
Davydov et al (20160205499) disclose a method and corresponding system including transmitting, from a location server to user equipment (UE), a transmitter list comprising information to obtain, via measurement at the UE, discovery reference signals (DRS) transmitted by devices on the transmitter list, each DRS comprising at least one of a primary synchronization signal, a secondary synchronization signal, a cell-specific reference signal, and one or more independently scrambled channel state information reference signal resource element configurations in which the channel state information reference signal resource element configurations are sent in one of the same subframe or different subframes; receiving, from the UE at the location server, DRS measurements associated with the transmitted list and based on the DRSs of the devices on the transmitter list; and estimating a location of the UE using at least the received measurements.
Pon et al (20180213350) disclose a method an corresponding apparatus for a mobile measurement device, exemplified in FIG. 3,  comprising: receiving, from a location server, exemplified in FIG. 4, one or more first messages comprising a request to utilize one or more parameters indicative of one or more positioning reference signals (PRS) configurations 
NOTE: the broadest reasonable interpretation of the independent claims is represented by a server that (1) determines information (assistance/aiding data) regarding a set/list of neighboring or in-view signal sources, whether communication nodes or navigation satellites, (2) sends the information to a mobile device to cause the mobile device to obtain signal measurements (TOA/ranges/pseudoranges), (3) receive the measurements from the mobile device, and (4) determine position of the mobile device.  The assignee in the instant case, Qualcomm, has been in this field for quite some time, including the acquisition of Snaptrack and its technology almost twenty years ago and thus is fully aware of this technology.  Yet over twenty years after acquisition of Snaptrack, the assignee knowingly files this application for substantially the same technology.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646